Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 1 of 30 Page ID #:1126


                                                                     JS-6
  1

  2

  3

  4
                                                         May 31, 2019
  5
                                                              VPC
  6

  7

  8

  9
                           UNITED STATES DISTRICT COURT
  10

  11                     CENTRAL DISTRICT OF CALIFORNIA
  12   CARL MITCHELL, MICHEAL                   CASE NO. CV16-01750 SJO (JPRx)
  13   ESCOBEDO, SALVADOR ROQUE,                [Assigned to the Honorable S. James Otero,
       JUDY COLEMAN, as individuals; LOS        Courtroom 1]
  14   ANGELES CATHOLIC WORKER,
                                                xxxxxxxxx STIPULATED ORDER OF
                                                [Proposed]
  15   CANGRESS, as organizations,
                                                DISMISSAL
  16                  PLAINTIFFS,
  17
             v.                                 Action Filed: March 14, 2016
  18

  19   CITY OF LOS ANGELES, a municipal
       entity; LT. ANDREW MATHIS, SGT.
  20   HAMER and SGT. RICHTER, in their
  21   individual and official capacities,
  22                  DEFENDANTS.
  23

  24

  25

  26

  27

  28


                          STIPULATED ORDER OF DISMISSAL
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 2 of 30 Page ID #:1127



  1          On March 14, 2016, plaintiffs Carl Mitchell, Judy Coleman, Michael
  2    Escobeda, Sal Roque, the Los Angeles Catholic Worker, and Cangress (“Plaintiffs”)
  3    filed the above-captioned against the City of Los Angeles (“City”), Lieutenant
  4    Andrew Mathis, Sergeant Hamer, and Sergeant Richter (collectively with the City the
  5    “Defendants”). Plaintiffs alleged that the City unlawfully seized, destroyed, and/or
  6    failed to preserve or store property located in the Skid Row area of downtown Los
  7    Angeles belonging to homeless individuals in violation of, among other things, the
  8    Fourth and Fourteenth Amendments of the United States Constitution and state and
  9    federal disability laws. Defendants denied all material allegations in the complaint.
  10         On April 13, 2016, this Court entered a Preliminary Injunction against
  11   enjoining the City and its agents and employees relating to the seizure, destruction,
  12   and/or storage of property located in Skid Row or its surrounding areas, incident to
  13   an arrest or as part of a clean-up of an area where homeless people are located. [ECF
  14   Dkt. No. 51]. On September 25, 2016, this Court further addressed the terms of the
  15   preliminary injunction in an order denying Defendants’ Motion for Clarification of
  16   the Preliminary Injunction Order. [ECF Dkt. No. 102].
  17         Following extensive discussions, the Parties subsequently reached a settlement
  18   resolving the disputed claims in this Action. A copy of the executed Settlement and
  19   Release Agreement (“Settlement Agreement”) is attached hereto as Exhibit A, the
  20   terms of which are expressly incorporated herein by reference.
  21         The Court hereby expressly retains jurisdiction to resolve any future disputes
  22   regarding the interpretation, performance, or enforcement of the Settlement
  23   Agreement for a period of no more than three (3) years from the date of this Order.
  24   See Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 381 (1994); Flanagan v.
  25   Arnaiz, 143 F.3d 540, 544 (9th Cir. 1998).
  26         NOW THEREFORE, pursuant to Federal Rule of Civil Procedure 41(a)(2),
  27   and good cause appearing therefore, the Court HEREBY ORDERS AND DECREES
  28   the following:
                                                    1
                            STIPULATED ORDER OF DISMISSAL
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 3 of 30 Page ID #:1128



  1          1.    The Court’s Preliminary Injunction dated April 13, 2016 is hereby
  2                dissolved in its entirety.
  3          2.    The Court expressly incorporates all of the terms of the Settlement
  4                Agreement, attached as Exhibit A, into this Order, including all non-
  5                monetary terms outlined in Section 4 of the Settlement Agreement.
  6          3.    The Court expressly retains exclusive jurisdiction for a period of three
  7                (3) years from the date of this Order to enforce the Settlement
  8                Agreement, and to resolve any future disputes regarding interpretation,
  9                performance, or enforcement of the Agreement, including and expressly,
  10               the non-monetary terms set forth in the Agreement.
  11         4.    The Parties shall comply with the Dispute Resolution procedures in the
  12               Settlement Agreement before seeking Court intervention to address any
  13               disputes related to the Settlement Agreement.
  14         5.    Except as may be provided otherwise in the Settlement Agreement, each
  15               side shall bear their own fees and costs in this Action.
  16         6.    This entire Action is hereby dismissed with prejudice as to all
  17               Defendants.
  18

  19         IT IS SO ORDERED.
  20
       Dated:     5/31/19
  21                                       ____________________________________
  22                                                  Hon. S. James Otero
                                               Judge, United States District Court
  23

  24

  25

  26

  27

  28
                                                 2
                            STIPULATED ORDER OF DISMISSAL
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 4 of 30 Page ID #:1129



  1    APPROVED AS TO FORM:

  2

  3    Dated: May 28, 2019                  LOS ANGELES CITY ATTORNEY’S OFFICE
  4
                                            By:         /s/
  5
                                                      FELIX LEBRON
  6                                                   Deputy City Attorney
  7
                                                  Attorney for Defendants
  8                                               City of Los Angeles, Lt. Andrew Mathes,
  9                                               Sgt. Richter, and Sgt. Hamer

  10
       Dated: May 28, 2019                  SCHONBRUN SEPLOW HARRIS &
  11                                        HOFFMAN LLP
  12                                        By:           /s/
  13                                                  CATHERINE SWEETSER
  14
                                                  Attorneys for Plaintiffs
  15

  16   Dated: May 28, 2019                  LAW OFFICE OF CAROL A. SOBEL

  17                                        By:          /s/
  18                                                  CAROL A. SOBEL
  19                                              Attorneys for Plaintiffs
  20

  21
       Dated: May 28, 2019                  LEGAL AID FOUNDATION OF LOS
                                            ANGELES
  22
                                            By:          /s/
  23
                                                      SHAYLA R. MYERS
  24

  25                                              Attorneys for Plaintiffs Carl Mitchell, Judy
                                                  Coleman, Michael Escobedo, CANGRESS,
  26                                              and Los Angeles Catholic Worker
  27
       All parties have authorized the use of their electronic signatures for this document.
  28
                                                  3
                            STIPULATED ORDER OF DISMISSAL
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 5 of 30 Page ID #:1130




                                         EXHIBIT A
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 6 of 30 Page ID #:1131


                     SETTLEMENT AND RELEASE AGREEMENT

          This SETTLEMENT AND RELEASE AGREEMENT (the “Agreement”)
   is made and entered into as of April 25, 2019, by and among Carl Mitchell, Judy
   Coleman, Salvador Roque, the Los Angeles Catholic Worker, and Cangress
   (collectively the “Plaintiffs”) and the City of Los Angeles (the “City”). The City
   and Plaintiffs may sometimes be each referred to as a “Party” or, collectively, the
   “Parties.”

                                            RECITALS

   A. WHEREAS, on or around March 14, 2016, Plaintiffs filed a lawsuit against the
   City and Los Angeles Police Department officers Lieutenant Andrew Mathis,
   Sergeant Mark Hamer, and Sergeant Jack Richter in the United States District Court,
   Central District of California, Case No. CV-16-01750 SJO (JPRx), alleging claims
   that the City unlawfully seized, destroyed, and/or failed to preserve or store property
   located in or around downtown Los Angeles belonging to homeless individuals in
   violation of, among other things, the Fourth and Fourteenth Amendments of the
   United States Constitution and state and federal disability laws (the “Action”);

   B. WHEREAS, the City expressly denies all claims alleged in the Action and
   further denies that the City and any of its officers, employees, or agents violated any
   laws or committed any wrongful acts or omissions against the Plaintiffs as alleged
   in the Action;

   C. WHEREAS, on April 13, 2016, the District Court entered a preliminary
   injunction against the City and its agents and employees relating to the seizure,
   destruction, and/or storage of property located in Skid Row1 or its surrounding areas
   incident to an arrest or as part of a clean-up of an area where homeless people are
   located;

   D. WHEREAS, on September 25, 2017, the District Court further addressed the
   terms of the preliminary injunction in an order denying the City’s motion for
   clarification of the order granting the preliminary injunction; and

   E. WHEREAS, the Parties desire to fully and finally compromise and settle all
   claims arising out of or relating to all matters alleged or that could have been alleged
   in the Action, without any admission of fault, liability, or wrongdoing, in the



   1
    “Skid Row” is defined in Jones v. City of Los Angeles, 444 F.3d 1118, 1121 (9th Cir. 2006) as
   being bordered by Third Street to the north, Seventh Street to the south, Alameda Street to the
   east, and Main Street to the west.
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 7 of 30 Page ID #:1132


   interests of avoiding the additional expense and the inherent uncertainties of
   protracted litigation upon the terms and conditions set forth in this Agreement.

                                     AGREEMENT

   NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
   covenants and promises contained herein and for other good and valuable
   consideration, the receipt and sufficiency of which are hereby acknowledged, the
   Parties hereby agree as follows:

      1. MONETARY TERMS. The City shall pay a total amount of $645,000.00,
         which shall be inclusive of any and all claims for damages, attorneys’ fees, or
         costs claimed by Plaintiffs in the Action (“Settlement Sum”). Within thirty
         (30) days of the City obtaining all necessary approvals, the City shall pay the
         Settlement Sum in the form of a check or checks made payable to the Legal
         Aid Foundation of Los Angeles, and shall deliver that payment to the Legal
         Aid Foundation of Los Angeles, 7000 S. Broadway, Los Angeles CA 90003.

      2. STIPULATED SETTLEMENT AND ORDER OF DISMISSAL.

            a. Within ten (10) business days after receiving written notice from the
               City confirming that the City has obtained all approvals needed to make
               this Agreement final and binding, as set forth in Section 7 below,
               Plaintiffs and City shall jointly file a Stipulated Settlement and Order
               of Dismissal, the form of which is attached hereto as Exhibit A
               (“Order”).

            b. This Agreement shall have a term of three (3) years commencing on the
               date the Court enters the Order. The Order shall include an express
               provision for the District Court to retain jurisdiction to enforce the
               terms of this Agreement for a period of three (3) years following the
               date of the Court’s entry of the Order. The Court’s jurisdiction may be
               extended-in whole or in part-for an additional period of one year upon
               proof that the City has failed to substantially comply with the provisions
               of the Order. Any determination of a failure to substantially comply
               under this provision shall be based on the totality of circumstances and
               not a single or isolated failure during otherwise sustained compliance.

            c. If necessary to permit the City adequate time to remedy an alleged
               failure to comply with the Order, the Parties may submit a joint request
               to extend the Court’s initial period of jurisdiction.



                                                                                       2
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 8 of 30 Page ID #:1133


      3. RELEASES. The following releases shall become effective upon the City’s
         payment to Plaintiffs of the Settlement Sum as provided in Section 1:

           a. The undersigned Plaintiffs to this Agreement, each on behalf of
              themselves, and their respective heirs, spouses, trustees, successors,
              assigns, agents, representatives, attorneys, employees, officers,
              directors, shareholders, members, managers, principals, partners,
              insurers, and predecessors do hereby forever release, acquit, and
              discharge the City and all of its boards, bureaus, departments,
              administrators, officers, agents, employees, including but not limited
              to, Andrew Mathis, Mark Hamer, and Jack Richter, and all persons that
              acted on behalf of the City (collectively the “City Released Parties”)
              from any and all claims, demands, actions, causes of action, suits,
              covenants, settlements, contracts, agreements, and liabilities for
              personal injuries, property damage, loss, cost or expense of every nature
              whatsoever, whether known or unknown, contingent or otherwise, at
              law or in equity, and whether or not expected to exist (the “Claims”)
              which the undersigned Plaintiffs to this Agreement had, have or may
              have against the City Released Parties, and each of them, arising out of
              or related to the Action, and any allegations, events, transactions or
              occurrences that were alleged or that could have been alleged therein
              (the “City Released Claims”).

           b. The undersigned Plaintiffs further acknowledge and agree that, as to the
              City Released Claims, they waive and relinquish the provisions of any
              protection under Section 1542 of the California Civil Code of the
              State of California, and/or any similar law, either federal or of any
              state or territory of the United States or statute or applicable law
              anywhere existing. Plaintiffs acknowledge and agree that they
              understand the meaning of California Civil Code Section 1542, which
              provides as follows:

              A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
              WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
              EXIST IN HIS OR HER FAVOR AT THE TIME OF
              EXECUTING THE RELEASE, WHICH, IF KNOWN BY HIM
              OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR
              HER SETTLEMENT WITH THE DEBTOR.

           c. The undersigned Plaintiffs expressly acknowledge that each of them
              understands the significance and consequence of such a specific waiver
              of Section 1542 as applied to the City Released Claims.


                                                                                     3
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 9 of 30 Page ID #:1134


      4. NONMONETARY TERMS.

           a. Covered Area: For purposes of this Agreement, the “Covered Area”
              shall be defined as the area of downtown Los Angeles bordered by:
              Second Street to the north; Eighth Street to the south; Spring Street to
              the west; Alameda Street to the east. A map of the Covered Area is
              attached as Exhibit B.

           b. Seizure of Property as Part of a Cleanup within the Covered Area:
              Unless otherwise specified in this Agreement, within the Covered Area,
              the City will not seize property as part of a cleanup of an area where
              homeless people’s property is located, absent an objectively reasonable
              belief that it is abandoned, presents an immediate threat to public health
              or safety, is evidence of a crime, or is contraband. Where the City plans
              to engage in a cleanup of an area where homeless people are located
              within the Covered Area, whether as part of Operation Healthy Streets
              or other cleanup, the City must adhere to the following provisions, and
              may seize property that remains within the cleanup area as part of that
              cleanup, provided it does so consistent with the following:

                 i. The City must provide at least 24 hours advance notice of the
                    cleanup, advising homeless individuals of the cleanup and
                    possible seizure of property and advising such individuals to
                    remove property from the cleanup area before the cleanup
                    begins;

                ii. The City must provide a 30 minute warning and opportunity for
                    individuals to remove property when a cleanup is imminent on
                    any block about to be cleaned;

                iii. The City will not close off more than any block on which it is
                     actually conducting a cleanup and for no more time than cleanup
                     personnel and equipment are actually present on the block;

                iv.   If an individual’s belongings remain after an area has been closed
                      for cleaning, and the owner arrives on the scene before the
                      process of screening and removal of his or her property has been
                      completed, any medication, medical equipment, or identification
                      found in the screening process will be given to the claimed owner
                      at the scene if he or she so requests rather than sent to storage.
                      With respect to other items which are designated for storage after
                      the screening process, Bureau of Sanitation personnel
                      conducting the cleanup will have discretion to give the property

                                                                                      4
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 10 of 30 Page ID
                                  #:1135

                  to the owner at the scene rather than removing the property to
                  storage; and

              v. The City will not conduct cleanups if it is raining or the
                 temperature is below 50 degrees, unless the Director of the
                 Bureau of Sanitation determines that the cleanup is necessary to
                 respond to an urgent condition risking public health or safety. If
                 a cleanup is halted or postponed because of rain, the cleanup will
                 not commence again until the City has provided new posted
                 notice consistent with Section 4(b) of this Agreement.

            Nothing contained in this Agreement shall prohibit the City from
            performing routine sanitation services in the Covered Area, such as
            picking up trash, debris, litter, and recycling, or sanitizing and cleaning
            streets and sidewalks, as long as such activities do not involve the
            seizure or removal of individuals’ property.

         c. Seizure of Property Incident to Arrest within the Covered Area:
            Within the Covered Area, the City will not seize property incident to an
            arrest absent an objectively reasonable belief that the property is
            abandoned, presents an immediate threat to public health or safety, is
            evidence of a crime, or is contraband. Nothing contained in this
            Agreement limits (i) the City’s right to seize property under any other
            applicable exception to the warrant requirement of the Fourth
            Amendment, including the Community Caretaking doctrine, as defined
            by relevant legal standards; or (ii) any arguments the Plaintiffs may
            make that such a seizure constitutes a violation of the Fourth
            Amendment of the United States Constitution, either through Plaintiffs’
            enforcement of this Order or in any other legal proceeding.

         d. Storage of Property Seized within the Covered Area:

             i.   Unless otherwise specified in this Agreement, the City will not
                  destroy property seized within the Covered Area, absent an
                  immediate threat to public health or safety, without maintaining
                  the property in a secure location for a period of no less than 90
                  days.

            ii.   The City will provide notice advising individuals whose property
                  is seized within the Covered Area of the address where seized
                  property may be recovered and the hours of operation for that
                  facility. This notice will be posted prominently in the location
                  from which the property was taken or provided to individuals
                  when they are released from custody.
                                                                                     5
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 11 of 30 Page ID
                                  #:1136

           iii.   Property seized within the Covered Area will be stored in a
                  facility that clearly catalogs and segregates property based on the
                  name and identification, when available, of individuals from
                  whom the property was taken.

            iv.   Property seized within the Covered Area will be stored in a
                  facility from which property may be retrieved during regular
                  business hours.

            v.    When the City seizes medication, medical equipment, and
                  uncontaminated tents, sleeping bags, and blankets within the
                  Covered Area, these items must be accessible within 24 hours of
                  seizure or an individual’s release from custody (where the
                  belongings were seized from an arrestee), whichever is later.
                  Other property seized within the Covered Area will be accessible
                  within 72 hours after seizure.

         e. Large Furniture, Appliances, and Similar Items: Nothing contained in
            this Agreement shall prohibit the City from seizing within the
            Covered Area, with or without notice, nor require the City to store or
            maintain, the following items:

             i.   couches, mattresses, dressers, or other similarly-sized or larger
                  furniture;

            ii.   wooden pallets;

           iii.   refrigerators or other similarly-sized or larger appliances, or
                  barbeques or other open-flame cooking devices having fuel
                  containers with a water capacity greater than 2.5 pounds.

         f. Impeding ADA Access or Ingress/Egress:

            i.    If property in the Covered Area is (a) obstructing entrance into,
                  or exit from, any building or property, including impeding entry
                  or exit into a driveway, loading dock, or other ingress or egress
                  point of a building, business, residence, or real property, or
                  (b) impeding access as required by the American with
                  Disabilities Act, the property may be moved, with or without
                  notice, to provide appropriate clearance.

           ii.    If (a) property is attended and the person attending the property
                  refuses to move it or have it moved to another location for them
                  to provide appropriate clearance of the obstruction or
                  impediment or (b) property is unattended and City personnel
                                                                                   6
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 12 of 30 Page ID
                                  #:1137

                   responsible for moving the unattended property reasonably
                   determine that the unattended property cannot reasonably be
                   moved to provide appropriate clearance, then the City may
                   seize the property, with or without notice, and store it in
                   accordance with Section 4(d) of this Agreement; provided,
                   however, that if the person attending the property is impaired
                   and incapable of moving the property, City personnel may
                   reasonably assist the individual with compliance if the attended
                   property can reasonably be moved to provide appropriate
                   clearance.

         g. Documentation: The City must document and maintain records
            containing sufficient detail to document compliance with the terms
            and conditions of Section 4 of this Agreement. The City shall
            maintain the documentation for a period of no less than one year. The
            City will make such documentation available to Plaintiffs within
            twenty (20) business days after the receipt of a written request made
            to the City Attorney’s Office pursuant to the Notice provisions in
            Section 23 of this Agreement. The time in which to request or
            produce such documentation may be extended by mutual agreement
            of the Parties.

   5. EXPRESS RESERVATION. This Agreement shall not prohibit or prevent
      the City from enforcing laws otherwise applicable within the Covered Area
      that are not inconsistent with this Agreement. Nor do the Parties waive any
      right to dispute in the future whether or not enforcement of any law
      otherwise applicable in the Covered Area violates state or federal law or the
      California or United States Constitutions.

   6. MODIFICATION CLAUSE. If a court issues an order or judgment
      regarding the constitutionality of, or the City’s ability to enforce, any law,
      code, ordinance, or regulation (including but not limited to LAMC § 56.11),
      or if the City and Plaintiffs Los Angeles Catholic Worker and Cangress enter
      into a written agreement regarding City’s policies or procedures concerning
      the property of homeless individuals, and that order, judgment, or agreement
      conflicts with or is inconsistent with any part or subpart of the terms
      contained in Section 4 of this Agreement, the Parties agree that the
      conflicting or inconsistent part(s) or subpart(s) of this Agreement shall no
      longer be effective. In the event a Party asserts that an order, judgment, or
      agreement conflicts with or is inconsistent with a part or subpart of the terms
      contained in Section 4, the Party shall notify the other Parties pursuant to
      Section 23 of this Agreement. If the Parties disagree as to whether a conflict

                                                                                    7
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 13 of 30 Page ID
                                  #:1138

      or inconsistency exists, the question of whether a conflict or inconsistency
      exists shall be resolved according to Section 22 of this Agreement.

   7. FINAL APPROVAL. The Parties understand and agree that this Agreement
      is subject to final approval by the City Council or other City officers, boards,
      commissions, or entities, and that the execution of this Agreement is subject
      to and conditioned upon the granting of all such City approvals needed to
      make this Agreement final and binding. The person signing this Agreement
      on behalf of the City will recommend that this Agreement be so approved.
      Once the City has formally and finally approved this Agreement, the City shall
      provide the Parties’ respective counsel of record with written confirmation of
      said approval within ten (10) business days of such approval being given.

   8. NO RELIANCE. Except as expressly set forth herein, the Parties are not
      entering into this Agreement in reliance upon any express or implied
      warranty, representation, agreement, or understanding of any kind made by,
      or entered into by, the Parties. The Parties expressly acknowledge and agree
      that they have each relied upon their own information and investigations as to
      all matters agreed, represented, warranted, or acknowledged herein, and the
      Parties do not have any desire for further information or for further
      investigation.

   9. INTEGRATION. This Agreement supersedes any and all other agreements,
      understanding or representations, either oral or in writing, with respect to the
      matters addressed herein. This Agreement sets forth the entire agreement of
      the Parties hereto with respect to such matters.

   10.AMENDMENTS. Except as otherwise provided in Section 6, the Parties
      agree that this Agreement shall only be amended by written instruments
      executed by the Parties. Plaintiffs Carl Mitchell, Judy Coleman, and Salvador
      Roque expressly assign their rights to amend this Agreement to Plaintiffs Los
      Angeles Catholic Worker and Cangress.

   11.ADVICE OF COUNSEL. In entering this Agreement, the Parties represent
      that they have had the opportunity to seek the advice of an attorney of their
      own choice, to review and explain the terms of this Agreement, and/or that
      they have voluntarily and willingly waived such right having read and
      understood the Agreement on their own behalf.

   12.GOVERNING LAW. This Agreement shall be construed in accordance with
      the laws of the State of California.

   13.SEVERABILITY. If any provision of this Agreement shall for any reason
      be determined by a court of competent jurisdiction (sustained on appeal, if
                                                                                     8
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 14 of 30 Page ID
                                  #:1139

      any) to be unenforceable in any respect, the remainder of this Agreement shall
      remain unaffected and in full force and effect.

   14.COUNTERPARTS. This Agreement may be executed in any number of
      counterparts. Any such counterpart, when executed, shall constitute an
      original of this Agreement, and all such counterparts together shall constitute
      an original of this Agreement, and all such counterparts together shall
      constitute one and the same Agreement. Any photocopied, faxed, or emailed
      version of this Agreement bearing one or more authentic signatures shall be
      valid, binding, and admissible for all purposes as though original.

   15.FURTHER ASSURANCES. Each Party agrees to make, execute, and
      deliver such other instruments or documents, and to do or cause to be done
      such further or additional acts, as reasonably may be necessary in order to
      effectuate the purposes or to implement the terms of this Agreement.

   16.BINDING. This Agreement shall be binding upon and inure to the benefit of
      the Parties, their heirs, successors, and assigns.

   17.NO THIRD PARTY BENEFICIARIES. Notwithstanding anything in this
      Agreement to the contrary, there are no intended third-party beneficiaries that
      may assert rights or defenses under this Agreement, except the Parties to this
      Agreement.

   18.WAIVER. No waiver of any provision of this Agreement shall be effective
      unless such waiver is in writing and signed by the waiving Party, and any such
      waiver shall not be deemed a waiver of any other provision of this Agreement.

   19.NO ADMISSION OF LIABILITY. This Agreement is in compromise of
      disputed claims, and neither the execution and delivery of this Agreement, nor
      the performance of any obligations thereunder, shall be construed as an
      admission of liability or wrongdoing or as an admission of any other matter
      on the part of any of the Parties, or any of them.

   20.CONSTRUCTION. This Agreement shall not be construed against any of
      the Parties and the rule of construing contract ambiguities against the party
      drafting the contract shall be inapplicable.

   21.EFFECT OF HEADING. The headings used in this Agreement are for
      convenience only and shall not affect the construction or interpretation of this
      Agreement.

   22.DISPUTE RESOLUTION. If a dispute arises between the Parties regarding
      the interpretation, performance, or enforcement of this Agreement, the Parties
      shall meet and confer within a reasonable time after either Party receives
                                                                                    9
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 15 of 30 Page ID
                                  #:1140

      written notice of a dispute provided in accordance with Section 23 of this
      Agreement. The Parties shall endeavor in good faith to resolve any dispute
      during a meet-and-confer meeting. In the event that the Parties are unable to
      resolve the dispute within a reasonable time after the meeting, Plaintiffs or the
      City may, pursuant to the Order, submit the matter to the District Court for
      review and decision.

   23.NOTICES. Any notice required under this Agreement shall be in writing and
      shall be delivered in-person, or with proof of receipt by a nationally
      recognized delivery service or by United States Certified Mail. Notices are
      effective when received. Either Party may change the name or address for
      receipt of notice by providing notice of such change to the other Party, without
      having to amend this Agreement. The Parties shall deliver notices to the
      following persons and addresses:

         a. Notice to City:

                   i. Office of the Los Angeles City Attorney
                      Attn: Deputy City Attorney Felix Lebron
                      City Hall East, Business and Complex Litigation Division
                      200 N. Main Street, Room 675
                      Los Angeles, CA 90012
                      felix.lebron@lacity.org
                      Tel: (213) 978-7559

                   ii. Office of the Los Angeles City Attorney
                       Attn: Senior Assistant City Attorney Scott Marcus
                       City Hall East, Civil Litigation Branch
                       200 N. Main Street, Room 700
                       Los Angeles, CA 90012
                       scott.marcus@lacity.org
                       Tel: (213) 978-4681

         b. Notice to Plaintiffs:

                   i. Shayla Myers
                      Legal Aid Foundation of Los Angeles
                      7000 S. Broadway
                      Los Angeles, CA 90013
                      smyers@lafla.org
                      Tel: (213) 640-3983

                   ii. Catherine Sweetser
                       Schonbrun Seplow Harris and Hoffman LLP
                                                                                    10
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 16 of 30 Page ID
                                  #:1141

                    11543 W. Olympic Blvd.
                    Los Angeles, CA 90064
                    csweetser@sshhlaw.com
                    Tel: (310) 396-0731

                iii. Carol Sobel
                     Law Offices of Carol Sobel
                     725 Arizona Avenue, Suite 300
                     Santa Monica, CA 90401
                     carolsobellaw@gmail.com
                     Tel: 310-393-3055




                                                                         11
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 17 of 30 Page ID
                                  #:1142



 IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
 duly executed and delivered as of the date first above written.


DATED:~                                 , 1lL J Jf,JAa
                                       ~ I~          4~;:;
                                     C .     MITC EL
DATED:5     -/   7-/ J
                                                                    r
DATEu.2 -     JVLJ_'D(O
                  I        r
DATED:    1--d--C, --(4_             LOS ANGELES CATHOLIC WORKER

                                     By:C~: ~- /
                                     Printed:C..-Aftt€R.1   t-J E   /1 o B.3~   l$

                                     Its:   --- -

 DATED:- - - -                       CAN GRESS

                                     By: _ _ _ _ _ _ _ _ _ _ __

                                     Printed:- - - - - - - - - - -

                                     Its:- - - - - - - - - - - - -

 DATED:                              THE CITY OF LOS ANGELES

                                     By: _ _ _ _ _ _ _ _ _ _ _ __

                                     Printed:

                                     Its:- - - - - - - - - - - - -




 Reviewed and approved as to form and content:

                                                                                 12
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 18 of 30 Page ID
                                  #:1143

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
duly executed and delivered as of the date first above written.


DATED:___________                   _________________________________
                                    CARL MITCHELL

DATED:___________                   _________________________________
                                    JUDY COLEMAN

DATED:___________                   __________________________________
                                    SALVADOR ROQUE

DATED:___________                   LOS ANGELES CATHOLIC WORKER

                                    By:_________________________________
                                    Printed:_____________________________
                                    Its:_________________________________

DATED:___________
        05/21/2019                  CANGRESS
                                    By:_________________________________
                                    Printed:_____________________________
                                             Pete White

                                    Its:_________________________________
                                          Executive Director

DATED:___________                   THE CITY OF LOS ANGELES
                                    By:_________________________________

                                    Printed:_____________________________
                                    Its:_________________________________




Reviewed and approved as to form and content:

                                                                         12
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 19 of 30 Page ID
                                  #:1144
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 20 of 30 Page ID
                                  #:1145




                    ______________            _________________________
Carol Sobel                             Scott Marcus
Law Office of Carol Sobel               Los Angeles City Attorney’s Office
Counsel for Plaintiffs                  Counsel for Defendants




_______________________________
Catherine Sweetser
Law Offices of Schonbrun Seplow Harris and Hoffman
Counsel for Plaintiffs




________________________________
Shayla Myers
Legal Aid Foundation of Los Angeles
Counsel for Plaintiffs




                                                                         13
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 21 of 30 Page ID
                                  #:1146




  Carol Sobel                             Scott Marcus
  Law offices of Carol Sobel              Los Angeles City Attorney's Office
  Counsel for Plaintiffs                  Counsel for Defendants




  Catherine Sweetser
  Law Offices of Schonbrun Seplow Harris and Hoffman
  Counsel for Plaintiffs




  Shayla Myers
  Legal Aid Foundation of Los Angeles
  Counsel for Plaintiffs




                                                                               13
                    Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 22 of 30 Page ID
                                                      #:1147
.
'
    '
        '
            '
                .

                     Carol Sobel                              Scott Marcus
                     Law offices of Carol Sobel               Los Angeles City Attorney's Office
                     Counsel for Plaintiffs                   Counsel for Defendants




                     Catherine Sweetser
                     Law Offices of Schonbrun Sep low Harris and Hoffman
                     Counsel for Plaintiffs




                     Shayla Myers
                     Legal Aid Foun tio ' of Los Angeles
                     Counsel for Plainti fs




                                                                                                   13
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 23 of 30 Page ID
                                  #:1148
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 24 of 30 Page ID
                                  #:1149




                                      EXHIBIT A
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 25 of 30 Page ID
                                  #:1150

1

2

3

4

5

6

7

8

9

10                      UNITED STATES DISTRICT COURT
11                    CENTRAL DISTRICT OF CALIFORNIA
12
     CARL MITCHELL, MICHEAL                 CASE NO. CV16-01750 SJO (JPRx)
13   ESCOBEDO, SALVADOR ROQUE,              [Assigned to the Honorable S. James Otero,
     JUDY COLEMAN, as individuals; LOS      Courtroom 1]
14
     ANGELES CATHOLIC WORKER,
15   CANGRESS, as organizations,            [Proposed] STIPULATED ORDER OF
                                            DISMISSAL
16
                   PLAINTIFFS,
17
          v.                                Action Filed: March 14, 2016
18

19   CITY OF LOS ANGELES, a municipal
20   entity; LT. ANDREW MATHIS, SGT.
     HAMER and SGT. RICHTER, in their
21   individual and official capacities,
22
                   DEFENDANTS.
23

24

25

26

27

28


                       STIPULATED ORDER OF DISMISSAL
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 26 of 30 Page ID
                                  #:1151

1          On March 14, 2016, plaintiffs Carl Mitchell, Judy Coleman, Michael
2    Escobeda, Sal Roque, the Los Angeles Catholic Worker, and Cangress (“Plaintiffs”)
3    filed the above-captioned against the City of Los Angeles (“City”), Lieutenant
4    Andrew Mathis, Sergeant Hamer, and Sergeant Richter (collectively with the City the
5    “Defendants”). Plaintiffs alleged that the City unlawfully seized, destroyed, and/or
6    failed to preserve or store property located in the Skid Row area of downtown Los
7    Angeles belonging to homeless individuals in violation of, among other things, the
8    Fourth and Fourteenth Amendments of the United States Constitution and state and
9    federal disability laws. Defendants denied all material allegations in the complaint.
10         On April 13, 2016, this Court entered a Preliminary Injunction against
11   enjoining the City and its agents and employees relating to the seizure, destruction,
12   and/or storage of property located in Skid Row or its surrounding areas, incident to
13   an arrest or as part of a clean-up of an area where homeless people are located. [ECF
14   Dkt. No. 51]. On September 25, 2016, this Court further addressed the terms of the
15   preliminary injunction in an order denying Defendants’ Motion for Clarification of
16   the Preliminary Injunction Order. [ECF Dkt. No. 102].
17         Following extensive discussions, the Parties subsequently reached a settlement
18   resolving the disputed claims in this Action. A copy of the executed Settlement and
19   Release Agreement (“Settlement Agreement”) is attached hereto as Exhibit A, the
20   terms of which are expressly incorporated herein by reference.
21         The Court hereby expressly retains jurisdiction to resolve any future disputes
22   regarding the interpretation, performance, or enforcement of the Settlement
23   Agreement for a period of no more than three (3) years from the date of this Order.
24   See Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 381 (1994); Flanagan v.
25   Arnaiz, 143 F.3d 540, 544 (9th Cir. 1998).
26         NOW THEREFORE, pursuant to Federal Rule of Civil Procedure 41(a)(2),
27   and good cause appearing therefore, the Court HEREBY ORDERS AND DECREES
28   the following:

                                                  1
                          STIPULATED ORDER OF DISMISSAL
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 27 of 30 Page ID
                                  #:1152

1         1.    The Court’s Preliminary Injunction dated April 13, 2016 is hereby
2               dissolved in its entirety.
3         2.    The Court expressly incorporates all of the terms of the Settlement
4               Agreement, attached as Exhibit A, into this Order, including all non-
5               monetary terms outlined in Section 4 of the Settlement Agreement.
6         3.    The Court expressly retains exclusive jurisdiction for a period of three
7               (3) years from the date of this Order to enforce the Settlement
8               Agreement, and to resolve any future disputes regarding interpretation,
9               performance, or enforcement of the Agreement, including and expressly,
10              the non-monetary terms set forth in the Agreement.
11        4.    The Parties shall comply with the Dispute Resolution procedures in the
12              Settlement Agreement before seeking Court intervention to address any
13              disputes related to the Settlement Agreement.
14        5.    Except as may be provided otherwise in the Settlement Agreement, each
15              side shall bear their own fees and costs in this Action.
16        6.    This entire Action is hereby dismissed with prejudice as to all
17              Defendants.
18

19        IT IS SO ORDERED.
20

21   Dated:
                                        ____________________________________
22                                                 Hon. S. James Otero
23                                          Judge, United States District Court

24

25

26

27

28

                                              2
                        STIPULATED ORDER OF DISMISSAL
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 28 of 30 Page ID
                                  #:1153

1    APPROVED AS TO FORM:
2

3
     Dated: _____________                 LOS ANGELES CITY ATTORNEY’S OFFICE
4

5                                         By:         /s/
                                                    FELIX LEBRON
6
                                                    Deputy City Attorney
7
                                                Attorney for Defendants
8
                                                City of Los Angeles, Lt. Andrew Mathes,
9                                               Sgt. Richter, and Sgt. Hamer
10
     Dated: _____________                 SCHONBRUN SEPLOW HARRIS &
11
                                          HOFFMAN LLP
12
                                          By:           /s/
13
                                                    CATHERINE SWEETSER
14
                                                Attorneys for Plaintiffs
15

16   Dated: _____________                 LAW OFFICE OF CAROL A. SOBEL
17
                                          By:          /s/
18                                                  CAROL A. SOBEL
19
                                                Attorneys for Plaintiffs
20

21   Dated: _____________                 LEGAL AID FOUNDATION OF LOS
22
                                          ANGELES

23                                        By:          /s/
24                                                  SHAYLA R. MYERS

25                                              Attorneys for Plaintiffs Carl Mitchell, Judy
26                                              Coleman, Michael Escobedo, CANGRESS,
                                                and Los Angeles Catholic Worker
27

28   [All parties have authorized the use of their electronic signatures for this document.]

                                                3
                          STIPULATED ORDER OF DISMISSAL
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 29 of 30 Page ID
                                  #:1154




                                  EXHIBIT B
         Case
           Case
              2:16-cv-01750-SJO-JPR
                2:16-cv-01750-SJO-JPRDocument
                                       Document
                                              58-1
                                                119 Filed
                                                     Filed05/11/16
                                                           05/31/19 Page
                                                                     Page2 30
                                                                           of 2of 30
                                                                                  Page
                                                                                     Page
                                                                                       ID #:876
                                                                                           ID
                                              #:1155
                                        SKID ROW AND SURROUNDING AREA


                                                     Los Angeles




                                                                             u;                      "',..
                                                                             "',,0                    ;
                                                                                                     t::
                                                                       .,_
                                                                      ?O::
                                                                               ,,
                                                                                     ".;
                                                                                                     "'
                                                                                          "'Is.,.,                                                          i. 3rd St ~
                                                                             ~
                                                                                     "'1 .o,                                                                                      :.
                                                                                                                                                                                  ':!:
                                                                     fJ>             c.
                                                                     ~
                                                                     i ..            ~               "'
                                                                                                     :<          !:
                                                                     0         2..   0
                                                                      ":!? " ~ :.0
                                                                                                      :!?         ~

                                                                                P.J.t~etto'St                                   ~
                                                                                                                                ~
                                                                            factor)' f-'I
                                                                                                                                !       Wholes.ale
                                                                                                                                                                          <;:.
                                                                                                                         F f,\h St
                                                                                                                                                        5i·1,,,,.
                                                                                                                           3                                   ' ' · 1J4f.#
                                                                                                                          ";
                                                                    Wh"'.'le., .11.- SI                      ~             .,
                                                                                                                           ~                                  J•·~"'~ St
                                                                       ln<tu~tuaJ sr:E                                                                              Ui
                                                                                                                                                                    0
                                                                                                                                                                    ii:
                                                                                                                         E Tlh St                                   "'




                                                                                                                            t 9th St
                                                                                                                                                                                 f' •
                                                                                                                                                             ·'"


                                                                                                                                        Hooter St
                                                                             ;;
                                                                             •...                                               ~o·•~t      51
                                                                             f,            :;;                        t u;l'mp,.;   bf~tt
                                                                             :.,
                                                                             ~             "'"
                                                                                           0                                        .
                                                                                           .!                                       <
                                                                                                                                    .
                                                                                                                                    ~L 1HhSt
                                                                                                                                    c
                                                                                                                           ~        J       E 12th St



c-
0        I~.}.,,~~,
                            "r   .~mt
                                  .,
     ~                !.~
         .r ••




           SKID ROW                                         SURROUNDING AREA
           NORTH - 3RD STREET                               NORTH - 2ND STREET
           WEST - MAIN STREET                               WEST - SPRING STREET
           EAST-ALAMEDA STREET                              EAST-ALAMEDA STREET
           SOUTH - 7TH STREET                               SOUTH - 8TH STREET
